DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title was amended and is accepted.

Allowable Subject Matter
Claims 1-5 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A wire harness, comprising: a plurality of wire groups, each including a plurality of wires; a tube made of metal into which the wire 
Therefore, claim 1 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847